Citation Nr: 1011751	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-30 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), depressive disorder with atypical 
chest/chest wall pain, assigned a 50 percent rating prior to 
August 22, 2006, and a 70 percent rating effective that date.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability, to include as due to an undiagnosed illness, and 
if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for joint pain due to 
an undiagnosed illness. 

4.  Entitlement to service connection for a cervical spine 
disability, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a left hip 
disability, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for a bilateral knee 
disability, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R. Q., friend


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1980, 
and from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of May 2005, which denied an evaluation in excess of 50 
percent for PTSD, and July 2006, which found that new and 
material evidence had not been received to reopen previously 
denied claims for service connection for a low back 
disability and joint pain.  In August 2009, the Veteran 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).

In the course of appellate development, in a July 2007 rating 
decision, the RO granted a 70 percent rating for PTSD, 
depressive disorder with atypical chest/chest wall pain, 
effective August 22, 2006.  The two-tiered rating issue 
remains on appeal, as a grant of less than the maximum 
available rating does not terminate the appeal, unless the 
veteran expressly states he is satisfied with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
remaining issues were considered by the RO to have been the 
subject of prior final RO denials, but reopened by the 
submission of new and material evidence.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial).  

The increased rating and service connection issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the May 2004 rating decision 
denying service connection for a back condition includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

2.  Evidence received since the August 2003 rating decision 
denying service connection for joint pain includes evidence 
which relates to an unestablished fact necessary to 
substantiate claims for service connection for pain in joints 
identified as the cervical spine, left hip, and both knees, 
and raises a reasonable possibility of substantiating the 
claim.  




	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for pain in joints identified as 
the cervical spine, left hip, and both knees.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the purpose of addressing whether new and material 
evidence has been received to reopen the previously denied 
claims, compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009)) need not be discussed. 

Service connection for a low back disability was first denied 
in a June 1995 rating decision, which the Veteran did not 
appeal.  The most recent unappealed rating decision 
addressing that issue was in May 2004.  In August 2003, the 
Veteran's claim for service connection for joint pain due to 
an undiagnosed illness was denied.  As the Veteran did not 
appeal the prior decisions, they are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2009).  If, 
however, new and material evidence is received with respect 
to a claim which has been disallowed, the claim will be 
reopened, and if so reopened, the claim will be reviewed on a 
de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 
Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In considering whether there is "new 
and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Low Back Disability

Evidence of record at the time of the last prior final denial 
of service connection for a back condition included service 
treatment records, which did not show any low back complaints 
while the Veteran was on active duty.  Also of record was a 
Persian Gulf protocol examination, dated in March 1994, on 
which the Veteran reported pain in the low back on and off 
since the Persian Gulf.  On examination, however, he had full 
range of motion, and there was no diagnosis of a spinal 
condition.  Subsequent medical records showed a back 
disability, and in 2003, X-rays and a computerized tomography 
(CT) scan disclosed degenerative joint disease of the 
lumbosacral spine.  The Veteran's claim was denied on the 
basis that while the evidence showed a current back 
condition, the evidence did not relate the back condition to 
service.  

Evidence received since then includes the report of a VA 
contract examination performed in December 2005, which noted 
a history of degenerative joint disease in the lower back 
since 1991.  The examiner noted that X-rays of the 
lumbosacral spine were normal, and that the Veteran had 
objective factors including limitation of motion, and a 
diagnosis of chronic strain of the lumbar spine.  Although, 
as discussed below, this examination is inadequate, the 
examination report, taken as a whole, and in light of the 
Veteran's lay evidence of continuity of symptomatology, 
relates to an unestablished fact necessary to substantiate 
the claim, and presents a reasonable possibility of 
substantiating the claim.  Hence, the claim is reopened with 
the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.   



Other Joint Pain

In August 2003, the Veteran's claim for service connection 
for joint pain due to an undiagnosed illness was denied on 
the basis that service treatment records did not show joint 
pain in service, and the VA examination in June 2003, which 
concluded that he did not have any undiagnosed disorders 
secondary to Gulf War service.  This examination report 
showed that at that time, the Veteran complained of pains in 
the joints of his hands, but examination was normal.  

Evidence received since then includes the VA examination of 
December 2005.  At this time, the Veteran complained of pain 
in the left hip, both knees, and cervical spine since 1991.  
As discussed below, this examination report, while inadequate 
and inconsistent, as well as lacking any clear nexus opinion, 
nevertheless suggests the possibility of a connection to 
service, either on the basis of continuity of symptomatology, 
or undiagnosed illness.  See Robinson v. Mansfield, 21 Vet. 
App. 545, 550-51 (2008) (Board must discuss all theories of 
entitlement raised in the record, either by the claimant or 
in the medical evidence).  As to the left hip and knees, the 
Veteran apparently gave a history of injury in service.  

At his hearing before the undersigned, he testified that he 
began having the joint pains in service.  He identified the 
affected joints as involving the cervical spine, both knees, 
and the left hip.  In light of these factors, including lay 
evidence of continuity of symptomatology, the Board finds 
that there is new evidence relating to an unestablished fact 
necessary to substantiate the claim for service connection 
for a cervical spine disability, left hip disability, and 
bilateral knee disability, and presents a reasonable 
possibility of substantiating the claim.  Hence, the claim is 
reopened with the submission of new and material evidence, 
and VA must review the claim in light of all the evidence, 
new and old.  38 C.F.R. § 3.156.  In this regard, in 
determining whether evidence is new and material, evidence is 
presumed credible for the sole purpose of determining whether 
the case should be reopened; determinations of credibility 
are made after the claim is reopened.  Justus v. Principi, 3 
Vet.App. 510 (1993).  


ORDER

New and material evidence to reopen the claims for service 
connection for low back, cervical spine, left hip, and 
bilateral knee disabilities, to include pain in these joints 
as due to undiagnosed illness, has been received; to that 
extent only, the appeal is granted.


REMAND

Subsequent to the last supplemental statements of the case, 
dated in May 2008, but before the appeal was transferred to 
the Board, additional evidence was received at the RO and 
associated with the claims file.  This evidence includes 
records of treatment for conditions at issue, as well as an 
evaluation of the Veteran's PTSD conducted for the Social 
Security Administration (SSA) in October 2008, which were not 
previously considered.  The RO, however, did not issue a 
supplemental statement of the case, or otherwise indicate 
that the claims had been reviewed in light of the additional 
evidence.  These records must be reviewed by the RO in the 
first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2009).  

Concerning the claim for an increased rating for PTSD, the 
Veteran contends that he was fired from his job due to PTSD, 
and that he is unemployable due to PTSD.  At the present 
time, PTSD, depressive disorder with atypical chest/chest 
wall pain, is his sole service-connected disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
held, in a case involving an earlier effective date, that a 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) is part of an increased rating claim when such claim 
is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In the instant case, however, the Veteran's formal 
TDIU claim was separately considered by the RO.  The claims 
file includes the January 2009 rating decision, denying the 
TDIU claim, a notice of disagreement received later that 
month, and a statement of the case furnished in October 2009.  
Shortly after that, the Veteran's claims file was forwarded 
to the Board.  Thus, it is not known whether the Veteran 
perfected an appeal as to that issue, but such an appeal 
would be inextricably intertwined with the claim for an 
increased rating for PTSD, in view of the Veteran's 
contentions.  Any temporary "dummy" file which may have 
been created at the RO, to permit claims development and 
adjudication while the claims file is at the Board, should be 
associated with claims file to enable the Board to review 
whether the Veteran perfected an appeal as to the TDIU claim, 
as well as any additional evidence compiled.
 
In a statement dated in January 2009, the Veteran said he had 
been determined to be disabled by the SSA.  Where VA has 
actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the Veteran 
claims that he is unemployable due to PTSD, these records 
would be relevant to both the increased rating claim, and to 
the TDIU claim, all available records compiled in connection 
with any SSA decisions must be obtained.  

The Veteran was last afforded a VA compensation examination 
pertaining to his PTSD in December 2005.  Since then, his 
psychiatric condition required hospitalization in August 
2006, indicating the condition may have worsened since the 
last examination.  In such circumstances, a new examination 
should be provided.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

In connection with this examination, recent treatment records 
must be obtained, and the examiner must have the file for 
review.  In this regard, at the time of the Veteran's 
hospitalization in August 2006, he reported that he had just 
been fired from his job, due to PTSD symptoms, but later, for 
example, at his Travel Board hearing, he said that he had 
been fired in June 2008.  An August 2008 statement from his 
employer certified that he was still employed and drawing 
full salary, but that he had last worked in June 2008.  This 
statement also indicated that he was to receive a disability 
retirement, although the disability was not identified.  The 
employment records provided by the Veteran at his hearing in 
August 2009 show that in August 2006, it was proposed to 
terminate the Veteran due to unacceptable personal conduct, 
but do not clarify whether this was related to his PTSD.  In 
this regard, the records pertaining to the August 2006 VA 
hospitalization contain numerous references to his having 
been fired that month.  Thus, it is not known whether this 
apparent discrepancy goes to the Veteran's credibility, or 
whether he was terminated in August 2006, and then 
subsequently reinstated.  In view of these factors, 
additional personnel records pertaining to the Veteran's 
employment must be obtained.

As to the issues of service connection for low back, cervical 
spine, left hip, and bilateral knee disabilities, the VA 
contract examination in December 2005 was inadequate.  The 
examiner did not reach any conclusions as to whether any of 
the claimed conditions were related to service.  Indeed, the 
entire examination report appears to focus on rating factors 
rather than service connection.  Further, although the 
examiner stated that X-rays (except of the cervical spine) 
were all normal, concerning the low back, this is directly 
contradicted by multiple radiographic studies before and 
after that examination, including X-rays and CT scans, which 
have amply demonstrated that the Veteran has degenerative 
joint disease of the lumbosacral spine.  Additionally, X-rays 
of the knees in October 2004 showed patellar spurs.  In view 
of the insufficient and/or contradicted findings, the Veteran 
must be afforded another examination.  

The claims file must be provided in connection with this 
examination, so that the examiner has as complete a picture 
as possible in determining whether any of the claimed 
conditions are related to service.  For example, on the June 
1991 separation examination, the Veteran the veteran 
responded "no" to a question of whether he had now, or had 
ever had, recurrent back pain.  Records from Richmond 
Memorial Hospital show that in September 1992, during an 
admission for evaluation of chest pain, the Veteran 
specifically denied any "arthalgias or arthritis."  
Examination of the musculoskeletal system disclosed full 
range of motion in all joints.  Nevertheless, on a Persian 
Gulf protocol examination in March 1994, the Veteran said he 
had pain the lower back on and off since the Persian Gulf 
which he attributed to sleeping on the ground while over 
there.  He also reported a history of occasional neck 
stiffness, but on examination, all joints had full range of 
motion, and no diagnosis pertaining to the spine was noted.  
These statements are relevant to the credibility of the 
Veteran's lay statements of continuity of symptomatology, but 
may also be pertinent to a medical nexus opinion.  

Service records after the Veteran's last period of active 
duty include a "disability certificate" dated in November 
1998, from P. Rankin, Jr., M.D., who wrote that the Veteran 
was incapacitated for 2-3 weeks from lumbar disc syndrome on 
October 26, 1998.  S. Collins, P.A., wrote, in November 1998, 
that the Veteran should refrain from P.T. for 2 months in 
order to allow his back time to heal.  On a March 1999 
quadrennial examination, the examiner noted a history of a 
pulled back muscle in November 1998.  At his Board hearing, 
when asked whether he had been on training duty at the time 
of this incident, the Veteran indicated that he had injured 
his back while on training duty, but did not provide the date 
or dates.  In view of these factors, the Veteran's duty 
status on October 26, 1998 must be verified, and Dr. Rankin's 
records must be obtained, if available.

Accordingly, the case is REMANDED for the following action:

Evidence to be obtained:

1.  Obtain any "dummy" or temporary file 
(or a copy thereof) pertaining to the 
Veteran from the RO, to specifically include 
all records and actions pertaining to the 
TDIU claim for which a statement of the case 
was furnished in October 2009.  If any of 
the actions requested below have been 
satisfied by development contained in a 
temporary file, the actions need not be 
repeated. 

2.  Request the Veteran's medical and 
adjudication records compiled in connection 
with any disability claims filed with the 
Social Security Administration, most likely 
in 2008.  All efforts to obtain these 
records should be fully documented, and the 
Social Security Administration should 
provide a negative response if records are 
not available.

3.  Verify the Veteran's duty status at the 
time of the back injury sustained on October 
26, 1998, specifically, whether the Veteran 
was on ACDUTRA, INACDUTRA, or traveling to 
or from such duty.

4.  After obtaining any necessary 
authorizations, obtain all records of the 
Veteran's treatment for a back injury 
sustained on October 26, 1998, including 
follow-up care, from P. Rankin, Jr., M.D.  
(See Dr. Rankin's November 1998 statement in 
the service treatment records.)  All efforts 
to obtain these records, and the responses 
received, must be documented in the claims 
file.

5.  After obtaining any necessary 
authorizations, obtain copies of all 
personnel and medical records in the 
possession of the employer, covering the 
period from January 2004 to the termination 
of the Veteran's employment in 2008, from 
the Veteran's then-employer (See VA Form 21-
4192 dated in August 2008).  

6.  Obtain copies of all VA medical records 
dated from September 2008 to the present.  
Of particular importance are all mental 
health treatment records, as well as records 
of treatment for cervical spine, lumbosacral 
spine, left hip, and bilateral knee 
complaints.  If these records indicate the 
existence of other relevant records, such as 
radiographic studies obtained during this 
period, those records should be obtained as 
well.  All efforts to obtain these records, 
and the responses received, must be 
documented in the claims file. 



After the completion of the above 
evidentiary development, schedule the 
Veteran for the following VA examinations:

7.  A VA psychiatric examination to 
determine the severity of his PTSD, 
depressive disorder with atypical 
chest/chest wall pain.  The claims file must 
be provided to and reviewed by the examiner 
in conjunction with the examination.  If not 
otherwise clear from the record, the 
examiner should ask the Veteran to clarify 
the personnel action taken in August 2006, 
i.e., whether his employment was actually 
terminated at that time.  All pertinent 
signs and symptoms necessary for rating the 
disability should be reported, with an 
emphasis on the degree of resulting 
occupational and social impairment due to 
the service-connected psychiatric disability 
which the symptoms may be expected to cause.  
See General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130).  A GAF score 
should be assigned and explained for the 
service-connected psychiatric disability.  
The examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
appellant is unable to secure or maintain 
substantially gainful employment solely as a 
result of his service connected disability.  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

8.  An examination of the joints, to 
determine whether the Veteran has chronic 
cervical spine, lumbosacral spine, left hip, 
and/or knee disabilities which are related 
to service.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
The examiner is asked to review the service 
treatment records, including those 
pertaining to his reserve service, post-
service treatment records, including the 
records dated from 1992 to 1995, as well as 
those dated from 2003 to the present, and 
all other relevant information of record.  
With the addition of any other needed tests 
and an examination, determine the following:
*  Whether a chronic lumbosacral spine 
disability, to include degenerative joint 
disease, is related to service, in 
particular, had its onset during or within 
one year of active duty.  
In addition, if, and only if, the evidence 
shows that the Veteran was on ACDUTRA or 
INACDUTRA at the time of the October 26, 
1998 back injury, whether the Veteran's 
current low back disability is related to 
that incident.  
*  Whether a chronic cervical spine 
disability, to include degenerative joint 
disease and/or degenerative disc disease, is 
related to service, in particular, had its 
onset during or within one year of active 
duty.  
*  Whether the Veteran has a chronic 
disability of the left hip, which can be 
attributed to a known clinical diagnosis.  
If so, provide the diagnosis, and an opinion 
as to whether any such disability is related 
to service, in particular, had its onset 
during or within one year of active duty.
*  Whether the Veteran has a chronic 
disability of either or both knees, which 
can be attributed to a known clinical 
diagnosis.  If so, provide the diagnosis, 
and an opinion as to whether any such 
disability is related to service, in 
particular, had its onset during or within 
one year of active duty.
*  For all of these joints for which he does 
not have a diagnosed disability, does he 
have objective indications of chronic 
disability resulting from pain in any such 
joints which are signs and symptoms of an 
undiagnosed illness, that by history, 
physical examination, and laboratory tests 
cannot be attributed to any known clinical 
diagnosis?  For this purpose, a "chronic 
disability" is defined as a disability that 
has existed for six months or more.

The complete rationale for all opinions 
expressed must be provided.  It would be 
helpful if the physician would use the 
following language in his or her opinion, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

Adjudication:

9.  After ensuring that the above 
development has been completed, that any 
examinations obtained are adequate, and that 
any additional notice and/or development 
deemed necessary has been undertaken, 
readjudicate the claims on appeal (to 
include entitlement to a TDIU rating, if 
appropriate).  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, which 
summarizes and discusses all relevant 
evidence received since the last SSOC's in 
May 2008, and afforded an opportunity to 
respond, before the case is returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


